Citation Nr: 1002899
Decision Date: 01/20/10	Archive Date: 03/15/10

DOCKET NO. 08-11 156                       DATE JAN 20 2010 

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUES 

1. Entitlement to an effective date prior to August 15, 2005 for the award of an apportionment of the Veteran's compensation benefits. 

2. Entitlement to an apportionment of the Veteran's disability compensation benefits greater than the rate of $100.00 per month. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

A. Hinton, Counsel 

INTRODUCTION 

The Veteran served on active duty from February 1958 to June 1978. The appellant is the Veteran's spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record shows that in July 2004 the RO notified the appellant and Veteran that a pre-determination hearing she and he requested was scheduled for a date in August 2004. A report of contact dated on that date in August shows that the appellant reported for the hearing, but it was not held due to unavailability of the Veteran Service Representative (VSR). Nevertheless, an officer of the RO met with the appellant and her daughter and received oral information from the appellant on the claim. The record shows that the Veteran later failed to report for a hearing he requested to be held in February 2006. 

The issue of entitlement to an apportionment of the Veteran's disability compensation benefits greater than the rate of $100.00 per month is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDING OF FACT 

An original claim for apportionment of the Veteran's VA compensation benefits was received on July 25, 2003; after which the appellant timely appealed from a March 2007 decision 0 f the RO to grant apportionment effective September 1, 2005. 

- 2 - 

CONCLUSION OF LAW 

The criteria for an effective date of July 25, 2003 for the grant of apportionment of the Veteran's VA compensation benefits have been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 3.450 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION 

I. Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). These duties involve claims for benefits under 38 U.S.C. Chapter 51. 

This case, however, does not involve a claim for benefits under 38 U.S.C.A., Chapter 51; rather, since the appellant is seeking an earlier effective date for an apportionment of the Veteran's VA compensation benefits under 38 U.S.C.A., Chapter 53, she is not a "claimant" within the meaning of the VCAA statute. See Lueras v. Principi, 18 Vet. App. 435,438-439 (2004) (VCAA notice and assistance provisions do not apply to Chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a chapter 51 claim for benefits); Livesay v. Principi, IS Vet. App. 165, 179 (2001) (en bane) (VCAA does not apply to a CUE proceeding because the litigant is collaterally attacking a final decision, not pursuing a claim for benefits under chapter 51). Thus, the VCAA provisions are not applicable to this appeal. 

- 3 - 

Nevertheless, a claim for a special apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2009). All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiation of an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100. As reflected further in the decision below, both interested parties were provided appropriate notice throughout the procedure of this simultaneously contested claim. 

On filing of a Notice of Disagreement in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the Statement of the Case. The interested parties who filed Notices of Disagreement will be notified of the right to file, and the time limit within which to file, a Substantive Appeal and will be furnished with VA Form 9, "Appeal to Board of Veterans' Appeals." 38 C.F.R. § 19.101. When a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim. 38 C.F.R. § 19.102. The record reflects that the RO followed the requisite procedures; both parties received requisite documents and information. 

II. Effective Date 

The appellant claims entitlement to an effective date prior to July 25, 2004 for the award of an apportionment of the Veteran's compensation benefits. 

-4- 

A. Law 

The law provides that all or any part of a Veteran's pension or compensation benefits may be apportioned. 38 U.S.C.A. § 5307; 38 C.F.R. § 3.450. Additionally, where hardship is shown to exist, compensation benefits may be specially apportioned between the Veteran and his or her dependents on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest. Veteran's benefits will not be apportioned until the estranged spouse of a veteran files a claim for an apportioned share. 

If there is a child of the Veteran not in his custody, an apportionment will not be authorized unless and until a claim for an apportioned share is filed in the child's behalf. 38 C.F.R. § 3.458(g). There is no child involved here. 

The laws applicable to effective dates provide that, except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C.A. § 5110(a). 

The implementing regulations provide that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

Regulations concerning effective dates for apportionment provide that on original claims, the effective date shall be assigned in accordance with the facts found. On 

- 5 - 

other than original claims from the first day of the month following the month in which the claim is received for apportionment of a veteran's award. 38 C.F.R. § 3.400(e). 

B. Factual Background and Analysis 

The evidence of record reflects that the appellant and the Veteran are married, and no one disputes this. The decision on this claim is impacted by the following procedural history. 

On July 25, 2003, the appellant filed a claim for an apportionment of the Veteran's VA compensation benefits. 

In letters dated April 1, 2004 the RO notified both the appellant and the Veteran of the RO's decision to deny the appellant's claim for an apportionment of the Veteran's VA benefits. In these notice letters, the RO based the decision on the RO's determination that the appellant and the Veteran were divorced in March 1986, thereby precluding the appellant's entitlement to an apportionment of the Veteran's benefits. The letters both contained notice that either party could appeal that decision to the Board at any time within 60 days by filing a notice of disagreement with the decision. 

On June 20, 2004, the appellant submitted a notice of disagreement with the April 2004 decision. 

In letters dated August 16, 2004, the RO notified the appellant and the Veteran that the RO was reconsidering the request for an apportionment, but required additional information from both pertaining to their respective financial conditions-basically, income, expense, and asset values. Based on documentation dated the same day, the RO's reconsideration appears to be based on a finding of the RO that evidence 

- 6 - 

showed that the parties' divorce in the Dominican Republic was not binding in South Carolina. 

In September 2004 the appellant submitted a statement containing the requested financial information. 

In letters dated April 5, 2005 the RO notified the appellant and the Veteran of its decision to deny the appellant's claim for apportionment because evidence submitted by the Veteran showed that the appellant and the Veteran were divorced in 1986. 

In a letter submitted August 18, 2005, dated August 9, 2005, the appellant restated her request for apportionment, and notified the RO essentially that she and her husband were not legally divorced because the Dominican Republic divorce was not valid. 

In a September 2006 statement by a VA regional counsel, she provided an opinion on the question of the validity of the 1986 divorce entered into in the Dominican Republic as to the marriage between the Veteran and the appellant. She opined that the 1986 divorce was not recognized as valid under the laws of either New Jersey, where the Veteran was living, or in South Carolina, where the appellant was living, at the time it was awarded; and the divorce was not considered valid under Florida law at the present time. 

A November 2006 letter from the RO to the Veteran contains information pertinent to the appellant's claim. That letter pertains to another matter immaterial to the Veteran's claim, but which was impacted by the same determinative factor as the appellant's claim-the validity of the 1986 divorce decree. In that letter the RO determined that the prior apportionment decision denying the appellant's claim was void due to a clear and unmistakable error, presumably as to the invalidity of the purported divorce between the Veteran and the appellant. In other words they were 

- 7 - 

still married, thereby voiding the previous April 2005 denial of the appellant's claim for an apportionment on the basis that they were not married. The RO further stated that the RO was now resuming the apportionment claim first filed by the appellant July 25, 2003. 

In October 2006 the appellant again provided an accounting of her income and expenses. 

On March 27, 2007 the RO sent the appellant and the Veteran letters notifying them of the RO's decision to grant the appellant an apportionment of the Veteran's VA compensation at the monthly rate of $100, effective September 1, 2005. The current claim on appeal arises from the appellant's filing in April 2007 of a notice of disagreement with the March 27, 2007 decision as to the amount and effective date of that apportionment as decided by the RO in March 2007. The issue pertaining to the amount is addressed in the remand below. 

To summarize the determinative evidence discussed above, following the appellant's original claim for apportionment received July 25, 2003, on April 1, 2003 the RO notified the appellant of a decision to deny that claim. However, the RO then notified the appellant that it was reconsidering its decision on the claim, and requested financial information. Thereafter, in an April 5, 2005 letter, the RO notified the appellant of its decision to deny the claim. Then, however, as reflected in the November 2006 letter, the RO voided the April 5, 2005 decision and resumed the apportionment claim filed by the appellant July 25, 2003. Thereafter, in a March 27, 2007 letter to the appellant the RO notified her of its decision granting apportionment, from which the Veteran filed a timely appeal as to the amount and effective date. 

In sum, following the appellant's submission of a claim on July 25, 2003, the RO first decided the claim April 1, 2003, however, then notified the appellant it was reconsidering the claim and requested further information. Thereafter, the RO 

- 8 - 

denied the claim in a letter issued April 5, 2005, however, then voided that decision and resumed consideration of the apportionment claim filed July 25, 2003. 

Thus, the appropriate effective date for the grant of apportionment is July 25, 2003, the date of receipt of the original claim, ultimately decided in the March 2007 decision appealed by the appellant. See 38 C.F.R. § 3.400(a), (e). Since the effective date in this case is governed by the date of receipt of the claim for the apportionment, there is no basis for awarding apportionment any earlier than July 25, 2003. Accordingly, the appellant is entitled to an effective date of July 25, 2003 for the award of an apportionment of the Veteran's disability compensation benefits. 

ORDER 

An effective date of July 25, 2003 for the award of an apportionment of the Veteran's disability compensation benefits is granted. 

REMAND 

On appeal the appellant claims entitlement to an apportionment of the Veteran's disability compensation benefits at a rate greater than $100.00 per month. She is the spouse of the Veteran, with whom she does not reside. There are no children as defined under 38 U.S.C.A. § 101(4)(a). A remand to the RO regarding this issue is necessary for the following reasons. 

As pertinent here, compensation benefits payable to a veteran may be apportioned if the Veteran is not residing with his spouse, and a claim for apportionment is filed for or on behalf of the spouse. 38 U.S.C.A. § 5307; 38 C.F.R. § 3.450. 

- 9 - 

A "general" apportionment may be paid if the Veteran is not residing with his spouse and the Veteran is not reasonably discharging his responsibility for the spouse's support. No apportionment will be made where the Veteran is providing for dependents. 38 C.F.R. § 3.450. The Court has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993). 

For cases in which hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest. In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and of those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants. Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee. 38 C.F.R. § 3.451. 

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee. 38 C.F.R. § 3.458(a). 

In light of the above rules, in order to adjudicate the claim for an apportionment of the Veteran's disability compensation benefits at a rate greater than $100.00 per month, it is necessary to review the respective financial conditions of the Veteran and the appellant. The claims file does not contain any information regarding the Veteran's expenses, or as to income that is not part of his VA compensation benefits; and the income and expenses provided by the appellant are somewhat 

- 10- 

dated. For this reason, a remand is necessary to request that these parties provide such information as indicated in the requested action below. 

Accordingly, the case is REMANDED for the following action: 

1. Furnish the appellant with a VA Form 5655, Financial Status Report. Request that she complete that form showing dollar amounts for all of her income and expenses, and assets and liabilities, as requested in the form; adding additional information that does not fit on the form onto additional sheets of paper if needed. Explain to the appellant the importance of her compliance with this request, advising her that failure to cooperate by full and accurate completion of the information requested may result in an adverse determination of her claim. Explain that only her signature is necessary for the form she completes-it is not necessary for the "spouse" to sign. 

2. Furnish the Veteran with a VA Form 5655, Financial Status Report. Request that he complete that form showing dollar amounts for all of his income and expenses, and assets and liabilities, as requested in the form; adding additional information that does not fit on the form onto additional sheets of paper if needed. 
Explain to the appellant the importance of his compliance with this request, advising him that failure to cooperate by full and accurate completion of the information requested may result in an adverse determination of his claim. Explain that only his signature is necessary for the form he completes-it is not necessary for the "spouse" to sign. 

- 11 - 

3. To verify financial information reported in the completed VA Form 5655, Financial Status Report, request the appellant and Veteran each to provide copies of their supporting/corroborating documents from which their respective financial information originated, for all relevant periods; including copies of such documents as pertinent canceled checks, bills, invoices, bank statements, and lease, loan, or mortgage statements. 

Ask each party if they share any reported expenses with anyone else, such as shared housing expenses with a tenant or family member, during all pertinent periods in question, and, if so, the amounts provided by that other person. 

4. Following any additional development deemed appropriate by the AOJ, adjudicate the claim on appeal for an apportionment of the Veteran's compensation benefits greater than the rate of $100.00 per month. If the benefit sought is not granted, issue the Veteran, the appellant, and any respective representatives, a supplemental statement of the case. Allow an appropriate period of time for the Veteran, appellant, and representative to respond. 
Thereafter, return the case to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

- 12 - 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals 

- 13  



